UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 22056 John Hancock Tax-Advantaged Global Shareholder Yield Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette, Senior Counsel & Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: October 31 Date of reporting period: January 31, 2008 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Tax-Advantaged Global Shareholder Yield Fund Securities owned by the Fund on January 31, 2008 (unaudited) Issuer Shares Value Common stocks 93.76% (Cost $163,709,412) Australia 2.29% Fairfax Media, Ltd. (Publishing) 461,728 1,701,635 Insurance Australia Group Ltd. (Property & Casualty Insurance) 196,200 665,903 St. George Bank Ltd. (Diversified Banks) 55,500 1,406,325 Austria 0.51% Telekom Austria AG (Integrated Telecommunication Services) 29,500 831,133 Belgium 2.98% Belgacom SA (Integrated Telecommunication Services) 74,400 3,638,376 Fortis (Other Diversified Financial Services) 23,500 525,624 InBev NV (Brewers) 9,000 742,743 Canada 2.84% Manitoba Telecom Services, Inc. (Integrated Telecommunication Services) 68,900 2,943,887 TransAlta Corp. (Independent Power Producers & Energy Traders) 54,300 1,725,183 China 0.38% PetroChina Co., Ltd. (Integrated Oil & Gas) 454,000 627,185 Finland 0.58% Fortum Oyj (Electric Utilities) 23,400 948,632 France 2.64% France Telecom SA (Integrated Telecommunication Services) 32,200 1,135,627 PagesJaunes Groupe SA (Publishing) 40,800 793,691 Total SA (Integrated Oil & Gas) 11,000 800,563 Vivendi Universal SA (Movies & Entertainment) 39,900 1,607,795 Germany 0.96% BASF AG (Diversified Chemicals) 6,200 810,643 RWE AG (Multi-Utilities) 6,200 765,242 Italy 6.22% Arnoldo Mondadori Editore SpA (Publishing) 87,000 699,106 Enel SpA (Electric Utilities) 299,000 3,321,013 Eni SpA ADR (Integrated Oil & Gas) 22,700 1,464,831 Telecom Italia SpA (Integrated Telecommunication Services) 266,400 809,162 Terna Rete Elettrica Nazionale (Electric Utilities) 936,600 3,931,338 Page 1 John Hancock Tax-Advantaged Global Shareholder Yield Fund Securities owned by the Fund on January 31, 2008 (unaudited) New Zealand 1.12% Telecom Corporation of New Zealand Ltd. ADR (Integrated Telecommunication Services) 116,444 1,847,966 Norway 0.77% StatOil ASA ADR (Integrated Oil & Gas) 48,400 1,271,468 Philippines 0.63% Philippine Long Distance Telephone Co. ADR (Wireless Telecommunication Services) 13,700 1,030,925 South Korea 2.47% KT Corporation, ADR (Integrated Telecommunication Services) 81,900 2,174,445 KT&G Corp. (Tobacco) 22,000 1,892,641 Sweden 0.52% Swedish Match AB (Tobacco) 39,000 861,356 Taiwan 1.03% Far EasTone Telecommunications Co., Ltd. (Wireless Telecommunication Services) 1,364,000 1,685,606 United Kingdom 7.83% Barclays Plc (Diversified Banks) 67,100 633,400 Diageo Plc ADR (Distillers & Vintners) 8,700 702,177 GKN Plc (Auto Parts & Equipment) 130,700 692,373 Legal & General Group Plc (Life & Health Insurance) 311,200 823,863 Lloyds TSB Group Plc (Diversified Banks) 85,700 748,447 National Grid Plc (Multi-Utilities) 217,300 3,359,054 Tomkins Plc (Industrial Conglomerates) 738,000 2,576,233 Vodafone Group Plc (Wireless Telecommunication Services) 955,600 3,342,935 United States 59.99% Altria Group, Inc. (Tobacco) 48,900 3,707,598 AT&T, Inc. (Integrated Telecommunication Services) 79,100 3,044,559 Automatic Data Processing, Inc. (Data Processing & Outsourced Services) 36,000 1,460,520 Ball Corp. (Metal & Glass Containers) 88,963 4,082,512 Bristol-Myers Squibb Co. (Pharmaceuticals) 117,300 2,720,187 CBS Corp. (Class B) (Broadcasting & Cable TV) 81,000 2,040,390 Citizens Communications Co. (Integrated Telecommunication Services) 282,900 3,244,863 ConocoPhillips (Integrated Oil & Gas) 44,600 3,582,272 DaVita, Inc. (Health Care Services) (I) 13,700 730,895 Diamond Offshore Drilling, Inc. (Oil & Gas Drilling) 12,436 1,404,398 Du Pont (E.I.) de Nemours & Co. (Diversified Chemicals) 87,000 3,930,660 Duke Energy Corp. (Electric Utilities) 202,000 3,769,320 GateHouse Media, Inc. (Publishing) 172,000 1,690,760 General Electric Co. (Industrial Conglomerates) 109,838 3,889,364 General Maritime Corp. (Oil & Gas Storage & Transportation) 29,800 740,232 Great Plains Energy, Inc. (Electric Utilities) 138,930 3,873,368 Idearc, Inc. (Publishing) 188,255 3,061,026 Page 2 John Hancock Tax-Advantaged Global Shareholder Yield Fund Securities owned by the Fund on January 31, 2008 (unaudited) Iowa Telecommunications Services, Inc. (Integrated Telecommunication Services) 43,800 675,396 Merck & Co., Inc. (Pharmaceuticals) 32,000 1,480,960 ONEOK, Inc. (Gas Utilities) 73,200 3,440,400 Packaging Corporation of America (Paper Packaging) 61,800 1,498,032 Pfizer, Inc. (Pharmaceuticals) 88,000 2,058,320 Progress Energy, Inc. (Electric Utilities) 70,300 3,175,451 Reynolds American, Inc. (Tobacco) 52,900 3,350,157 Southern Co. (Electric Utilities) 202,162 7,348,589 Southern Copper Corporation (Diversified Metals & Mining) 34,773 3,263,098 Spectra Energy Corp. (Oil & Gas Storage & Transportation) 165,000 3,768,600 TECO Energy, Inc. (Multi-Utilities) 240,000 4,000,800 The Laclede Group, Inc. (Gas Utilities) 25,400 852,932 U.S. Bancorp. (Diversified Banks) 79,800 2,709,210 UST, Inc. (Tobacco) 68,300 3,548,868 Verizon Communications, Inc. (Integrated Telecommunication Services) 75,800 2,944,072 Westar Energy, Inc. (Electric Utilities) 67,800 1,651,608 WGL Holdings, Inc. (Gas Utilities) 99,600 3,211,104 Windstream Corp. (Integrated Telecommunication Services) 233,600 2,712,096 Credit Issuer, description rating (A) Shares Value Preferred stocks 2.67% (Cost $4,359,782) United States 2.68% Bank of America Corp., 6.50% (Diversified Banks) AA 33,800 841,620 Comcast Corp., 7.00%, Ser B (Broadcasting & Cable TV) BBB+ 51,300 1,245,564 General Electric Capital Corp., 6.00% (Diversified Financial Services) AAA 47,200 1,184,720 Wells Fargo Capital Trust IV, 7.00% (Diversified Banks) AA 45,000 1,127,700 Total investments (Cost $168,069,194) 96.43% Other assets and liabilities, net 3.57% Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. Page 3 John Hancock Tax-Advantaged Global Shareholder Yield Fund Notes to Schedule of Investments January 31, 2008 (unaudited) ADR American Depositary Receipt (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available. The cost of investments owned on January 31, 2008, including short-term investments, was $168,069,194. Gross unrealized appreciation and depreciation of investments aggregated $2,047,064 and $11,515,511, respectively, resulting in net unrealized depreciation of $9,468,447. Notes to Schedule of Investments - Page 1 John Hancock Tax-Advantaged Global Shareholder Yield Fund Summary of written options outstanding on January 31, 2008 (unaudited) Number of Exercise Expiration Name of issuer contracts price date Value CALLS KBW Bank Index 501 $80 02-19-08 $713,925 MS Commodity Rel Index 51 810 02-19-08 139,740 Morgan Stanley Cyclical Index 45 900 02-19-08 294,750 S&P Midcap 400 Index 52 780 02-19-08 164,840 CBOE Oil Index 51 810 02-19-08 49,470 S&P 500 Index 388 1,370 02-19-08 1,338,600 S&P 500 Index 90 1,300 02-19-08 741,600 Amex Sec Broker/Dealer Index 219 190 02-19-08 441,285 Amex Oil Index 30 1,380 02-19-08 89,700 Total Written options for the three months ended January 31, 2008 were as follows: NUMBER OF CONTRACTS PREMIUMS RECEIVED Outstanding, beginning of period 1,338 $1,656,496 Options written 5,588 9,310,918 Options closed (2,781) (5,395,309) Options expired (2,718) (3,757,488) Outstanding, end of period 1,427 $1,814,617 Summary of written options Notes to portfolio of investments Security valuation The net asset value of the common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Options The Fund may purchase and sell put and call options on securities (whether or not it holds the securities in its portfolio). When the Fund writes a put or call option, an amount equal to the premium received by the Fund is recorded as a liability and is subsequently marked-to-market to reflect the current market value of the option written. If an option expires or if the Fund enters into an offsetting purchase option, the Fund realizes a gain (or loss if the cost of an offsetting purchase option exceeds the premium received when the option was written). If a written call option is exercised, the Fund realizes a gain or loss from the sale of the underlying security with the proceeds of the sale increased by the premium originally received. If a written put option is exercised, the amount of the premium originally received reduces the cost of the security that the Fund purchases upon exercise of the option. When the Fund purchases a put or call option, the premium paid by the Fund is included in the Portfolio of Investments and subsequently marked-to-market to reflect the current market value of the option. If the purchased option expires, the Fund realizes a loss for the cost of the option. If the Fund enters into a closing sale transaction, the Fund realizes a gain or loss, depending on whether proceeds from the closing sale transaction are greater or less than the original cost of the option. If the Fund exercises a call option, the cost of the securities acquired by exercising the call is increased by the premium paid to buy the call. If the Fund exercises a put option, it realizes a gain or loss from the sale of the underlying security and the proceeds from such sale are decreased by the premium originally paid. The Fund may use options to manage exposure to fluctuations in currency values. Writing puts and buying calls may increase the Funds exposure to the underlying instrument. Buying puts and writing calls may decrease the Funds exposure to the underlying instrument. Losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts or if the counterparties do not perform under the terms of the contract. Notes to Schedule of Investments - Page 2 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Tax-Advantaged Global Shareholder Yield Fund By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: March 31, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: March 31, 2008 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: March 31, 2008
